--------------------------------------------------------------------------------

Exhibit 10.1
 
SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release ("Separation Agreement" or “Agreement”)
dated as of January 22, 2016 is entered into by and between J. Duncan Smith
("Executive" or "you") and USA Technologies, Inc. (the "Company"), and confirms
the agreement that has been reached with you in connection with your separation
from the Company.


1.             Termination of Employment. You agree that your separation shall
be effective as of January 22, 2016 (the "Separation Date") and, as of such
date, you shall: (a) resign from and cease to be employed by the Company and
each and every subsidiary or affiliate of the Company in all capacities,
including but not limited to, your capacity as Chief Financial Officer; and (b)
execute and deliver to the Company the Resignation Letter attached hereto as
Exhibit "A."
 
2.             Consideration.  In consideration of Executive entering into this
Separation Agreement, the Company shall provide the Executive the following:
 

a. Compensation.  Within five (5) business days of your execution of this
Separation Agreement, the Company shall pay you an amount equal to one month’s
salary, less withholding of taxes and other deductions required by law.

 

b. Health and Dental Insurance.  If you timely elect continued group medical and
dental insurance coverage pursuant to COBRA, the Company will pay directly the
COBRA premium payments for you and your daughter for the first six (6) months
following the Separation Date. The Company agrees to timely provide Executive
the necessary documents to elect COBRA coverage for himself and his daughter.

 

c. Paid Time Off. Within five (5) business days of your execution of this
Separation Agreement, the Company shall provide you an amount that is
attributable to any hours of your paid time off ("PTO") in accordance with the
PTO Policy of the Company.

 

d. Attorneys’ Fees.  The Company shall pay up to five-thousand dollars ($5,000)
toward the Executive’s legal fees in negotiating this Agreement.

 

e. Unemployment Compensation. The Company agrees not to contest any claim the
Executive may make for unemployment compensation.

 
1

--------------------------------------------------------------------------------

f. Indemnification.  The Company agrees to indemnify the Executive as set forth 
in Paragraph 10 of this Separation Agreement.



3.             No Other Payments, Benefits, or Stock. After the Separation Date,
you have relinquished any right to receive, and you will not receive, base
salary, annual or other bonus, any Company stock or stock options , life
insurance coverage, long-term disability coverage, supplemental disability
coverage, automobile allowance, 401(k) plan contributions, or prospective paid
vacation and holiday compensation. You shall not participate or receive any
benefits under the Company's fiscal year 2016 short-term cash incentive plan,
which was approved by the Board of Directors of the Company (the "Board") on
July 24, 2015 and modified on July 29, 2015, or the fiscal year 2016 long-term
stock incentive plan, which was approved by the Board on July 24, 2015. The only
monetary payments and benefits you shall receive are those set forth in
paragraph 2 hereof, together with the indemnification rights in accordance with
paragraph 10 hereof.
 
4.             Cooperation. From and after the date hereof, you agree that you
will diligently and in good faith cooperate with the Company, its subsidiaries
and affiliates, and any of their officers, directors, shareholders, agents, or
employees with respect to: (a) requests for information about the business of
the Company or its subsidiaries or affiliates or your involvement or
participation therein; (b) any investigation or review by the Company, the
Company' s insurance carriers, or any federal, state or local regulatory,
quasi-regulatory or self governing authority (including, without limitation, the
Securities and Exchange Commission (the "SEC")), as any such investigation or
review relates to events or occurrences that transpired while you were employed
by the Company; and (c) any threatened or pending litigation against or
involving the Company, including making yourself available for interviews with
attorneys and for depositions, searching for, identifying, and producing
documents, electronic media, and information, providing truthful testimony as a
witness or in affidavits, and participating in legal discovery at the request of
the Company or its attorneys, without the necessity of subpoenas or formal legal
process.
 
2

--------------------------------------------------------------------------------

5.             Company Property. On the date hereof, you shall return to the
Company all Company property in your possession or use, including, without
limitation, all Company business plans, documents, files, fax machines,
printers, cell phones, iPads, desktop computers, credit cards, building access
cards and keys, other electronic equipment, and any records, software, or other
data from your personal computers or laptops which are not themselves Company
property, however stored, relating to the Company.
 
6.             Standstill Agreement. You will not do any of the following,
directly or indirectly, without the prior written consent of the Company' s
Board for a period commencing on the date hereof and ending on January 22, 2026:
 
a.            acquire or seek to acquire, in the aggregate, more than one
percent (1 %) of the then outstanding Common Stock or Series A Convertible
Preferred Stock of the Company (jointly and severally, the "Voting Securities");
 
b.            solicit proxies (or written consents), become a "participant" in a
"solicitation," as such terms are defined in Instruction 3 of Item 4 of Schedule
14A and Rule 14a-l of Regulation 14A, respectively, under the Securities
Exchange Act of 1934 (the "Exchange Act"), or join in or participate in any
"group" (within the meaning of Section 13(d)(3) of the Exchange Act) soliciting
proxies (or written consents) in each case with respect to any Voting Securities
of the Company in opposition to the recommendation or proposal of the Board with
respect to: (i) the election of directors to the Board; (ii) any Section 14a-8
shareholder proposals to be voted on at an annual or special meeting of
shareholders; or (iii) the amendment of any provision of the Company's Articles
of Incorporation or By-laws;
 
c.            nominate persons for election to, or seek to remove any person
from, the Board, propose any other business at any annual or special meeting of
shareholders, or solicit written consents to take any action that would require
that notice to the Company be provided pursuant to Section 3.02 of the Company's
By-laws;
 
d.            seek to initiate or join in, directly or indirectly, any merger,
consolidation, recapitalization, liquidation, or other business combination that
would be in opposition to the recommendation or proposal of the Board with
respect thereto;
 
e.            commence or encourage any derivative action in the name of the
Company or any class action against the Company with respect to any facts or
events relating to your resignation or the reasons therefor; or
 
3

--------------------------------------------------------------------------------

f.         knowingly take any action to: (i) advise, assist, encourage, or
finance any person in connection with any of the foregoing; (ii) publicly
suggest or announce a desire to engage in a transaction that would result in any
of the foregoing; or (iii) waive, modify, or amend any provision of this
paragraph 6.
 
Notwithstanding the foregoing, nothing in this Separation Agreement shall
prohibit or restrict you from: (A) voting any or all of your Voting Securities
of the Company in your discretion; or (B) complying with any disclosure or other
obligations under the rules and regulations of the SEC or other securities laws.
 
7.             Confidentiality.
 
a.            You shall not, directly or indirectly, at any time from and after
the date hereof, make any use of, exploit, disclose, or divulge to any other
person, firm, or corporation, any confidential information, including but not
limited to, proprietary information, trade secret, business secret, financial
information, financial projections, documents, process, procedures, know-how,
data, marketing information, marketing method, marketing means, software
information, intellectual property, special arrangement, or any other
confidential information concerning the business or policies of the Company, or
concerning the Company' s customers, clients, accounts, or suppliers, that you
learned as a result of, in connection with, through your employment with, or
through your affiliation with the Company, but not information that can be shown
through documentary evidence to be in the public domain, or information that
falls into the public domain, unless such information falls into the public
domain by your direct or indirect disclosure or other acts. You agree to use
your best endeavors to prevent the unauthorized disclosure or publication of
confidential information.
 
b.           Any disclosure by you of any confidential information pursuant to
applicable federal, state, or local law, regulation, or a valid subpoena or
order issued by a court or governmental agency of competent jurisdiction (a
"Legal Order") shall be subject to the terms of this subparagraph b. Prior to
making any such disclosure, you shall provide the Company with:
 
(i) to the extent permitted by law, prompt written notice of such requirement so
that the Company may seek a protective order or other remedy, and said notice
shall be provided by you to the Company no more than four (4) business days
after your receipt of the request for disclosure; and
 
(ii) reasonable assistance in opposing such disclosure or seeking a protective
order or other limitations on disclosure.
 
4

--------------------------------------------------------------------------------

If, after providing such notice and assistance as required in this subparagraph
b, you remain subject to a Legal Order to disclose any confidential information,
you shall disclose no more than that portion of the confidential information
that, on the advice of your legal counsel, such Legal Order specifically
requires you to disclose and, upon the Company's request and expense, shall use
commercially reasonable efforts to obtain assurances from the applicable court
or agency that such confidential information will be afforded confidential
treatment.
 
8.             Non-Disparagement.
 
a.            You  agree that you will not express, orally or in writing, any
disparaging or unfavorable remarks, comments, or criticisms with regard to the
Company  including its  directors, officers, executives, shareholders,
management, employees, agents, attorneys, and representatives concerning any
action taken or statement made by any of them prior to the date of this
Separation Agreement. You further agree that you will refrain from engaging in
any publicity or any other activity that damages or impairs, or could damage or
impair, the business, goodwill, or reputation of the Company and its directors,
officers, executives, shareholders, management, employees, agents, attorneys or
representatives concerning any action taken or statement made by any of them
prior to the date of this Agreement. Your  obligations under this subsection 
shall not apply to, and nothing in this subsection  shall restrict you  from,
making, expressing, or releasing any such statements in connection with or
arising out of: (i) any legal action, claim, or proceeding whatsoever, including
but not limited to, any arbitration, audit, hearing, investigation, litigation,
or suit (whether civil, criminal, administrative, judicial, or investigative,
whether formal or informal, whether public or private) commenced, brought,
conducted, or heard by or before, or otherwise involving, any federal, state, or
local court or governmental agency, department, board, body, or arbitrator, or
similar panel or body, or any internal investigation conducted by the Board; or
(ii) compliance with or observance of any rule, law, regulation, decree, or
order.
 
5

--------------------------------------------------------------------------------

b.           The Company agrees that neither it, its executive officers, nor the
Board will express, orally or in writing, any disparaging or unfavorable
remarks, comments, or criticisms with regard to you concerning any action taken
or statement made by you prior to the date of this Separation Agreement. The
obligations under the prior sentence shall not apply to, and nothing in the
prior sentence shall restrict the Company, its executive officers, or the Board
from, making, expressing, or releasing any such statements in connection with or
arising out of: (i) any legal action, claim, or proceeding whatsoever, including
but not limited to, any arbitration, audit, hearing, investigation, litigation,
or suit (whether civil, criminal, administrative, judicial, or investigative,
whether formal or informal, whether public or private) commenced, brought,
conducted, or heard by or before, or otherwise involving, any federal, state, or
local court or governmental agency, department, board, body, or arbitrator, or
similar panel or body, or any internal investigation conducted by the Board; or
(ii) compliance with or observance of any rule, law, regulation, decree, or
order.
 
c.            Nothing in this Separation Agreement shall be construed to
prohibit you, the Company, its executive officers, or the Board from reporting
conduct to, providing truthful information to, or participating in any
investigation or proceeding conducted by, any federal or state government agency
or self-regulatory organization.
 
d.            The terms of this paragraph 8 shall survive the termination of
this Agreement indefinitely.
 
9.             Release.
 
a.            You  agree that, in consideration of this Separation Agreement,
you  hereby fully, forever, irrevocably, and unconditionally remise, waive,
release, and discharge any and all claims, rights, complaints, causes of action,
suits, damages, costs, attorneys' fees, charges, liabilities, or obligations of
any kind, nature, or description whatsoever, which you  ever had, now have, or
may have in the future against the Company and any of its  subsidiaries or
affiliated companies, and their respective successors and assigns, current and
former officers, agents, directors, attorneys, representatives, and employees,
and their respective successors and assigns, heirs, executors, and personal and
legal representatives (jointly, the “Company Released Parties” and severally,
the “Company Released Party”), based on any act, event, or omission occurring
before you execute  this Separation Agreement arising out of, during, or
relating your  employment or services with the Company or the termination of
such employment or services, or any other actions or omissions whatsoever taken
by any Company Released Party occurring from the beginning of time to the
present. This waiver and release includes, but is not limited to, any claims
which could be asserted now or in the future, known or unknown, under: (i)
common law, including but not limited to claims for attorneys' fees, expenses,
breach of express or implied duties, wrongful termination, defamation,
negligence, fraud, invasion of privacy, promissory estoppel, interference with
contractual relations, or violation of public policy; (ii) any policies,
practices, or procedures of the Company; (iii) any federal or state statutes or
regulations including, but not limited to, Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C. § 2000e et seq. , the Civil Rights Act of 1866 and
1871 , the Americans With Disabilities Act, 42 § 12101 et seq. , the Employee
Retirement Income Security Act ("ERISA"), 29 U.S.C. § 1001 et seq. (excluding
those rights relating exclusively to employee pension benefits as governed by
ERISA), the Family and Medical Leave Act, 29 U.S.C. § 2601 et. seq.; (iv) the
Pennsylvania Human Relations Act; (v) any contract of employment, express or
implied; and (vi) any provision of any other law, common or statutory, of the
United States, Pennsylvania, or any applicable state.
 
6

--------------------------------------------------------------------------------

b.            Notwithstanding paragraph 9.a. above, nothing contained in this
Separation Agreement shall be deemed to release, acquit, or discharge any
Company Released Party from (i) claims to enforce this Separation Agreement; or
(ii) claims to rights of defense or indemnification, as more fully set forth in
Paragraph 10.
 
c.            For the purpose of implementing a full and complete release, you
understand and agree that this Separation Agreement is intended to waive and
release all claims, if any, which you may have and which you may not now know or
suspect to exist in your favor against any Company Released Party, and this
Separation Agreement extinguishes those claims.
 
d.            By signing this Separation Agreement, you  represent that you have
not, and will not in the future, commence any action or proceeding arising out
of the matters released hereby, and that  you will not seek or be entitled to
any award of legal or equitable relief in any such action or proceeding that may
be commenced on your  behalf; provided, however, that nothing contained herein
shall prevent or prohibit you  from bringing an action and seeking relief to
enforce your rights under this Separation Agreement. You  further represent that
you understand  and agree that the Company is under no obligation to offer this
Separation Agreement, and that you are  under no obligation to consent to this
waiver and release of claims.
 
7

--------------------------------------------------------------------------------

10.          Indemnification of You. The Company hereby agrees that you are
entitled to: coverage under, and use of, the Company's current and, if
applicable, future directors’ and officers’ liability insurance; and rights to
Company indemnification and claims to contribution or advancement of expenses;
provided, however, that the foregoing shall be subject to the terms of the
applicable existing or future insurance, applicable law, and the By-laws or
Articles of Incorporation of the Company. This Paragraph 10 shall survive the
termination of this Agreement.
 
11.          Intellectual Property. All documents, data, know-how, designs,
products, ideas, equipment, inventions, names, devices, marketing information,
marketing method, marketing means, materials, software programs, hardware,
configurations, information, or any other materials or data of any kind
developed by you on behalf of the Company or at its direction or for the
Company' s use, or otherwise devised, developed, created, or invented in
connection with your employment with the Company or your affiliation with the
Company (whether or not during normal working hours), are and shall remain the
sole and exclusive property of the Company, and you do not and shall not have
any right, title, or interest whatsoever thereto. You hereby assign, transfer,
and convey to the Company all of your right, title, and interest in and to any
and all such inventions, discoveries, improvements, modifications, and other
intellectual property rights, and you agree to effectuate, confirm, or evidence
such assignment, transfer, and conveyance, including but not limited to,
executing and delivering any and all applicable forms, documents, or
applications required under any applicable copyright, patent, trademark, or
other law, rule, or regulation.
 
12.          Non-Solicitation. For a period of three (3) years following the
date hereof, you shall not: (a) directly or indirectly attempt to hire, or hire,
any person employed by the Company; or (b) directly or indirectly interfere with
the Company's relations with any person employed by it.
 
13.          Form 8-K. Within four (4) business days following the Separation
Date, the Company shall file with the SEC a Current Report on Form 8-K reporting
the events required to be reported under Item 5.02 thereof relating to your
resignation and attaching a copy of this Separation Agreement as an Exhibit. The
disclosure relating to your resignation shall be substantially in the form
attached as Exhibit "B."
 
8

--------------------------------------------------------------------------------

14.          Severability. If any provision of this Separation Agreement is held
by a court of competent jurisdiction to be illegal, void, or unenforceable, such
provision shall have no effect; provided, however, the remaining provisions
shall be enforced to the maximum extent possible. Further, if a court of
competent jurisdiction should determine that any portion of this Separation
Agreement is overbroad or unreasonable, such provision shall be given effect to
the maximum extent possible by narrowing or enforcing in part that aspect of the
provision found overbroad or unreasonable.
 
15.          No Admission. This Separation Agreement is not intended, and shall
not be construed, as an admission that either you or the Company have violated
any federal, state, or local law (statutory or decisional), ordinance, or
regulation, breached any contract, or committed any wrong whatsoever.
 
16.          Specific Performance. You and the Company acknowledge and agree
that irreparable injury to the other party hereto would occur in the event that
any provisions of this Separation Agreement were not performed in accordance
with their specific terms or were otherwise breached, and that such injury would
not be adequately compensable in damages. It is accordingly agreed that you and
the Company shall each be entitled to specific enforcement of, and injunctive
relief to prevent any violation of, the terms hereof, and the other party hereto
will not take any action, directly or indirectly, in opposition to the party
seeking relief on the grounds that any other remedy or relief is available at
law or in equity, and each party further agrees to waive any requirement for the
security or posting of any bond in connection with such remedy. In the event
that any party brings an action to enforce, or for breach of any of the terms
of, this Separation Agreement, such action shall only be brought in the Court of
Common Pleas of Chester County, Pennsylvania, and you and the Company agree to
not object to the jurisdiction of that court to resolve the dispute.
 
17.          No Waiver. Any waiver by any party of a breach of any provision of
this Separation Agreement shall not operate as or be construed to be a waiver
of: (a) any other breach of such provision; or (b) any breach of any other
provision of this Separation Agreement. The failure of a party to insist upon
strict adherence to any term of this Separation Agreement on one or more
occasions shall not be considered a waiver, nor shall it deprive that party of
the right thereafter to insist upon strict adherence to that term or any other
term of this Separation Agreement.
 
9

--------------------------------------------------------------------------------

18.          Successors and Assigns. All the terms and provisions of this
Separation Agreement shall inure to the benefit of, and shall be enforceable by
and binding upon, the heirs, personal representatives, successors, and assigns
of each of the parties hereto. You may not assign either this Separation
Agreement or any of its rights, interest, or obligations hereunder without the
prior written approval of the Company.
 
19.          Entire Agreement. This Separation Agreement, including the exhibits
hereto, contains the entire understanding of the parties with respect to the
subject matter hereof and supersedes any and all agreements, understandings, and
discussions, whether written or oral, between you and the Company, including the
letter agreement between you and the Company dated July 22, 2015. There are no
restrictions, agreements, promises, representations, warranties, covenants, or
undertakings other than those expressly set forth in this Separation Agreement.
This Separation Agreement may be amended only by a written instrument duly
executed by you and the Company or their respective heirs, personal
representatives, successors, or assigns. Each party and/or its or his counsel
cooperated and participated in the drafting and preparation of this Separation
Agreement and the documents referred to herein. Accordingly, any rule of law or
any legal decision that would require interpretation of any ambiguities in this
Separation Agreement against any party that drafted or prepared it is of no
application and is hereby expressly waived by each of the parties hereto, and
any controversy over interpretations of this Separation Agreement shall be
decided without regard to events of drafting or preparation.
 
20.          Headings. The paragraph headings contained in this Separation
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Separation Agreement.


21.          Notices. All notices, demands, and other communications to be given
or delivered under, or by reason of, the provisions of this Separation Agreement
shall be in writing and shall be deemed to have been given: (a) when delivered
by hand (with written confirmation of receipt); (b) upon sending (on the date
sent if a business day, or if not sent on a business day, the first business day
thereafter) if sent by facsimile, with electronic confirmation thereof,
provided, however, that a copy is sent on the same day by registered mail,
return receipt requested, in each case to the appropriate mailing and facsimile
addresses set forth below; (c) one (1) day after being sent by a nationally
recognized overnight carrier to the addresses set forth below; or (d) when
actually delivered, if sent by any other method that results in delivery (with
written confirmation of receipt):
 
10

--------------------------------------------------------------------------------

 
If to the Company:
     
USA Technologies, Inc.
 
100 Deerfield Lane, Suite 140
 
Malvern, PA 19355
 
Attn: Stephen P. Herbert, Chief Executive Officer
 
Facsimile: 610-989-0704
     
If to Executive:
     
J. Duncan Smith
 
P.O. Box 104
 
Bryn Mawr, PA 19010
     
With copy to:
     
Nicholas Bybel, Jr., Esquire
 
Bybel Rutledge LLP
 
1017 Mumma Road, Ste 302
 
Lemoyne, PA 17043
 
bybel@bybelrutledge.com



in each case, or to such other address as the person to whom notice is given may
have previously furnished to the others in writing in the manner set forth in
this paragraph 21.
 
22.          Governing Law. This Separation Agreement shall be governed by, and
construed and enforced in accordance, with the laws of the Commonwealth of
Pennsylvania, without reference to the conflict of laws principles thereof.
 
23.          Counterparts. This Separation Agreement may be executed in
counterparts and by facsimile or e-mail in portable document format (.pdf), each
of which shall be an original, but all of which together shall constitute one
and the same Separation Agreement.
 
11

--------------------------------------------------------------------------------

24.          Acknowledgment. You agree and represent that: (a) you have read
carefully the terms of this Separation Agreement, including the general release;
(b) you have had an opportunity to and have been encouraged to review this
Separation Agreement, including the general release, with an attorney; (c) you
understand the meaning and effect of the terms of this Separation Agreement,
including the general release; and (d) the entry into and execution of this
Separation Agreement, including the general release, is of your own free and
voluntary act without compulsion of any kind; (e) no promise or inducement not
expressed herein has been made to you; and (f) you have adequate information to
make a knowing and voluntary waiver.


[Signature page follows]
 
12

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Separation Agreement as of
the date set forth below.



 
USA TECHNOLOGIES, INC.
 
Date: January 22, 2016
By: /s/ Stephen P. Herbert
 
Stephen P. Herbert,
Chief Executive Officer

 
Date: January 22, 2016
/s/ J. Duncan Smith
 
J. Duncan Smith, CPA
 
[Signature page]

 
13

--------------------------------------------------------------------------------

EXHIBIT A


Resignation Letter


J. Duncan Smith
P.O. Box 104
Bryn Mawr, PA 19010


January 22, 2016


USA Technologies, Inc.
100 Deerfield Lane
Suite 140
Malvern, PA 19355


To the Corporate Secretary of USA Technologies, Inc.:


I hereby resign from all positions held by me in USA Technologies, Inc. (the
“Company”) and each and every subsidiary or affiliate thereof, including from my
position as Chief Financial Officer of the Company, effective on January 22,
2016. This will confirm that I am not resigning as a result of any disagreement
with the Company, its management, or its Directors on any matter relating to the
operations, policies, or practices of the Company.



 
Sincerely,
             
J. Duncan Smith, CPA
 

 
14

--------------------------------------------------------------------------------

EXHIBIT B
 
Form 8-K Disclosure


(b) Effective January 22, 2016, James Duncan Smith resigned as Chief Financial
Officer of USA Technologies, Inc. (the "Company"). Mr. Smith's resignation was
not due to any disagreement with the Company, its management or Directors on any
matter relating to the operations, policies or practices of the Company.


(e) On January 22, 2016, the Company and Mr. Smith entered into a Separation
Agreement and Release (the "Separation Agreement"). Pursuant to the Separation
Agreement, Mr. Smith resigned as Chief Financial Officer of the Company,
effective January 22, 2016. The Separation Agreement provides that Mr. Smith
shall cooperate with the Company with respect to, among other things, requests
for information about the business of the Company. Mr. Smith has released the
Company and certain other parties from and against any and all claims he may
have.


The foregoing summary of the Separation Agreement does not purport to be
complete and is qualified in its entirety by reference to the Separation
Agreement which is filed hereto as Exhibit 10.1 and is incorporated herein by
reference.

 
15

--------------------------------------------------------------------------------